Citation Nr: 0709044	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-18 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from January 1954 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  Hearing loss was not manifested during service, or within 
one year of separation from the service, and is not shown to 
be causally related to service.

2.  Hypertension was not present during the veteran's active 
military service or within one year thereafter, and is not 
otherwise shown to be related to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and the service incurrence of sensorineural hearing 
loss may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a December 2003 letter, the  provided the veteran with 
notice of the information and evidence required to 
substantiate his service connection claims.  This letter  
explained VA's duty to assist the veteran in the development 
of his claims under the VCAA and stated what evidence VA 
would be responsible for obtaining and what evidence VA would 
assist the veteran in obtaining.  The veteran was advised to 
submit any pertinent evidence in his possession.  

The veteran was not provided with notice of the evidence 
required to establish effective dates and disability ratings 
for the disabilities on appeal as required by Dingess/ 
Hartman.  However, as the Board concludes below that there is 
preponderance of the evidence against the veteran's service 
connection claims, the Board finds that the failure to 
provide such notice constitutes harmless error.  

B.	Duty to Assist

The provisions of the duty to assist have been satisfied in 
this case.  The pertinent records, including service medical 
records, and post-service VA and private medical records, 
have been obtained and associated with the claims file.  The 
veteran has been afforded VA examinations for the claims on 
appeal.

The Board notes that the veteran has indicated the existence 
of Social Security Administration (SSA) records.  However, 
the Board is not required to obtain these records.  There is 
absolutely nothing in the record on appeal which would lead 
the Board to believe that they contain any information which 
would be pertinent to these claims.  That is, there is no 
hint that the SSA records would contain any medical or other 
evidence which show that the veteran's claimed disabilities 
were present in service or would tend to relate such 
disabilities to his military service. Cf. Brock v. Brown, 10 
Vet. App. 155, 161-2 (1997) (VA is not obligated to obtain 
records which are not pertinent to the issue on appeal.)  
There do not appear to be any pertinent records outstanding.  
Accordingly, the Board concludes that the duty to assist has 
been satisfied in this case.  

II.  Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service. 38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including hypertension and sensorineural hearing loss, if it 
is shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, such disease became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2006).  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also  Pond v. West, 12 Vet. App. 341, 346 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





III.  Analysis of Claims

A.  Service connection for hearing loss

The veteran contends that he suffers from hearing loss, which 
he believes was caused by noise exposure during service.   

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran had active service from January 1954 to December 
1956.  The veteran's DD-214 indicates that he served as a 
laundryman.  The veteran contends that he was exposed to loud 
noise from washing machines and that he also had exposure to 
rifle noise during service.  

Service medical records are negative for  any complaints or 
diagnoses of hearing impairment.  The veteran had scores of 
15/15 on whispered voice examinations at enlistment and at 
separation.  

The veteran was seen in May 1957 for a VA audiological and 
vestibular evaluation after complaints of dizzy spells and 
blackouts.  A report of that examination reflects that his 
hearing was evaluated as normal.    

The earliest evidence of a diagnosis of hearing loss as 
defined in § 3.385 is contained in a report of a VA 
examination dated in January 2004.  In that report, the 
examiner noted review of the claims file.  The veteran's 
complaints included hearing loss and tinnitus of 
approximately four years in duration.   The examiner noted 
that the veteran's post-service noise exposure included 
working in a plywood mill for 28 years.   The examiner 
rendered a diagnosis of bilateral hearing loss and bilateral 
tinnitus.  The examiner opined that hearing loss and tinnitus 
are not related to service and could be related to 
occupational noise.  The examiner explained that hearing loss 
and tinnitus were first noted after the veteran's retirement 
from mill work.  

The Board has considered the veteran's statements submitted 
in support of this appeal, regarding the cause of his hearing 
loss.  The Court has held that evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the veteran's own 
assertion is not sufficient to provide a nexus to service.    

The Board finds that the there is a preponderance of the 
evidence against the veteran's claim for service connection 
for hearing loss.  Hearing loss was not demonstrated during 
service or for many years after service, and there is no 
evidence of a medical nexus to service.  As the evidence is 
not in equipoise the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b).

B.  Service connection for hypertension

The veteran also seeks service connection for hypertension.  

The veteran's service medical records are negative for any 
diagnoses of hypertension.  A blood pressure reading of 
148/54 was recorded during the veteran's enlistment 
examination in January 1954.  A blood pressure reading of 
120/80 was noted during the October 1956 separation 
examination.

There is no post-service evidence that shows that 
hypertension manifested to a compensable degree within one 
year of separation from service.  Post-service outpatient 
medical records dated from 2000 to 2004 reflect diagnoses of 
and ongoing treatment for hypertension. 

The veteran underwent a VA hypertension examination in  
January 2004.  The examiner reviewed the claims file and 
interviewed the veteran.  The examiner noted a history of 
inadequately controlled blood pressure documented in VA 
medical records in the 1990's.  The examiner noted a record 
of ongoing treatment for hypertension since the 1990's and 
stated that the veteran's blood pressure was fairly well-
controlled.  The examiner reasoned that hypertension very 
likely resulted from a combination of smoking, diabetes, 
dietary indiscretion and lack of exercise and stated that it 
would be difficult to attribute he veteran's high blood 
pressure to service.

The Board has also considered the veteran's statements 
regarding his hypertension.  However, the veteran's 
assertions regarding the etiology of his hypertension are not 
competent evidence for purposes of establishing a nexus to 
service.  Bostain, supra.;  Routen, supra.; Espiritu, supra.

In sum, the evidence shows that hypertension was first 
diagnosed many years after separation from service.  There is 
no competent medical evidence relating the veteran's 
hypertension to service.  The Board therefore finds that 
there is a preponderance of the evidence against the 
veteran's claim.  As the evidence is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt.  


ORDER

Service connection for hearing loss is denied.

Service connection for hypertension is denied.


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


